Citation Nr: 1231399	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  93-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability (TDIU) prior to August 12, 1988.

2.  Entitlement to a TDIU from January 15, 2000, to September 16, 2005.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1986 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran has moved to Florida, and jurisdiction of his claims has been assumed by the RO in St. Petersburg, Florida.

The Board notes that it has separated the issue of entitlement to a TDIU for the different periods into two issues instead of one.  The Veteran's reasons for being unable to work during these two time periods are not the same, and the evidence needed to substantiate entitlement to a TDIU for these periods will be different (this is explained more below).  Additionally, in the submissions to the Board, the Veteran's representative also addressed the different time periods separately.  This is why the Board has listed the issues as two instead of one.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds another remand is warranted for several reasons, which reasons are explained below.

As to the part of the claim involving entitlement to a TDIU prior to 1988, the Board finds that a social and industrial specialist should review the claims file and determine if the Veteran was unable to secure or follow a substantially gainful occupation as a result of the service-connected low back disability, based upon his education and work experience.  At this time, there is conflicting evidence in the claims file as to whether entitlement is warranted, and the Board would like the opinion of someone with the appropriate expertise to determine if the Veteran's service-connected disability caused him to be unable to secure or follow a substantially gainful occupation as a result of the low back disability (as that was the only disability for which he was service connected at that time).  The Board notes that it will seek an opinion only based on a review of the claims file (i.e., no examination), since the contemporaneous records will be crucial to determining whether the Veteran met the criteria for a TDIU prior to 1988.

As to the part of the claim involving entitlement to a TDIU from January 15, 2000, to September 16, 2005, the Board finds that additional evidence is necessary for the Board to make an informed decision on this claim.  For example, the Veteran concedes he was employed during this time period and earned a yearly salary that was above the poverty threshold.  See June 28, 2012, statement from Veteran's attorney on page 9 ("[The Veteran] agrees that his income for the 2000 - 2005 time period exceeded the earned income limits referenced by the regulation.  He does not challenge the RO's decision on this point.").  The Veteran's basis for claiming he is entitled to a TDIU for this time period is his allegation that he was employed in a protected environment and this employment was:

solely because of the unique circumstances of his employer's willingness to overlook [the Veteran's] physical restrictions in return for the employer's access to the [V]eteran's unique set of skills involving his decades of personal contacts in the racing industry within which his employer desired to establish a sales presence.

Id. 

The Board finds that the evidence at this time is insufficient for it to determine whether the Veteran's employment from 2000 to 2005 was, in fact, in a protected environment.  

In the prior remand, the Board pointed out facts the Veteran had alleged that were not true.  See March 2012 remand on pages 23-24.  Those facts related to the Veteran reporting to examiners that he had been paralyzed from the waist down in service from the injury, when the service treatment records failed to support that allegation and some records specifically refuted it.  The Veteran has made other inconsistent statements while seeking compensation benefits.  For example, the Veteran initially denied under oath that he had sustained an injury to his back in 1983, when there is a plethora of documentation in the claims file to show such injury.  See November 6, 1985, RO hearing transcript on page 4 (Question (by Hearing Officer): "In 1983, is that when your problems [with your back] started becoming a little more severe?"  Answer (by Veteran): "That's when I got to the point that I could no longer function."  Q: "Did you have an injury at that time?"  A: "No."  Q: "According to Dr. Bason in November of 1983, you indicated that you ....in September 1983 that you told him that you slipped on a tire while you were at work?"  A: "Well, that is true.").  The Veteran admitted the injury only when directly confronted with such fact.  Otherwise, his initial response was to deny the injury.  The denial of a fact that is prevalent throughout the record has damaged the Veteran's credibility.  

Thus, the Board will seek permission to obtain information and any supporting documentation from his employer concerning the Veteran's allegation of a protected environment from 2000 to 2005.  Besides such information and supporting documentation, VA should ask his former employer for the name(s) of the Veteran's supervisor(s) during the relevant time period and the name of the supervisor's supervisor, so that VA can contact these individuals and verify the protected environment.  The Board asks the Veteran cooperate with such development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims file to the appropriate social and industrial specialist to determine if the Veteran was unable to secure or follow a substantially gainful occupation as a result of the service-connected low back disability, based upon his education and work experience.  The claims file, including a copy of this remand, should be made available to the examiner for review.  The Board will lay out relevant facts that should be considered by the specialist.

* The Veteran alleges that from 1984 to 1988 he was unable to work.  The Board is seeking an opinion as to whether the Veteran was unable o secure or follow a substantially gainful occupation as a result of a service-connected low back disability, based upon his education and work experience.  The Veteran is not service connected for any other disability during this time frame.

* The Veteran injured his back in service in July 1958.  The service treatment records are in a manila envelope and have been placed in chronological order.  The service treatment records do not show that the Veteran was paralyzed from the waist down or in the lower extremities from the injury (the Veteran has alleged such fact at times).

* In June 1973, the RO awarded service connection for lower back strain and assigned a noncompensable evaluation.

* On September 19, 1983, the Veteran sustained an injury at his employment.

* In October 1983, the Veteran was seen by Dr. G. Howard Bathon, who noted the September 1983 injury and described the Veteran "in obvious distress with a spastic scoliosis."  See record tabbed on the left in green in Volume 1 with the applicable month and year.  

* In a November 1983, letter, Dr. Bathon described the injury the Veteran sustained, the contemporaneous clinical findings, and what the x-rays revealed.  He prescribed physical therapy and noted the prognosis was good and he would evaluate the Veteran in two weeks.  See record tabbed on the left in green in Volume 1 with the applicable month and year.  

* In mid November 1983, Dr. Bathon saw the Veteran and described him as "significantly improved," but that he was still having pain in his back radiating to his right leg.  Dr. Bathon wrote that the Veteran was "improving slowly."  See record tabbed on the left in green in Volume 1 with the applicable month and year.  

* In a November 1984 letter, Dr. E.J. Park wrote he had provided acupuncture treatments in August, September, October, and November, and that he thought the Veteran was "totally incapacitated with a slight improvement in his condition."  See record tabbed on the left in green in Volume 1 with the applicable month and year.  

* In July 1985, the Veteran was hospitalized from the 23rd to the 31st with back pain.  In the discharge summary, Dr. S.L. Baron wrote the Veteran had been treated conservatively with bed rest, pelvic traction, physical therapy, and intravenous Decadron "with good symptomatic resolution over the course of his hospital stay."  Dr. Baron noted the Veteran was not pain free at discharge, but that his back pain and radicular symptoms had improved "quite nicely."  He described the Veteran as "walking well" at the time of discharge.  See record tabbed on the left in green in Volume 1 with the applicable month and year.   

* In September 1985, the Veteran was hospitalized again with back and sciatic pain.  He underwent an epidural block, which Dr. Baron wrote had "excellent results with good decrease in back and leg pain."  See record tabbed on the left in green in Volume 1 with the applicable month and year.   

* A September 1985 VA examination report shows the examiner noted the Veteran was wearing a back brace.  The examiner reported clinical findings pertaining to the lumbar spine and lower extremities.  See record tabbed on the left in yellow in Volume 1 with the applicable month and year.   

* Dr. Baron saw the Veteran again in October 1985 for follow up.  He examined the Veteran and reported the clinical findings.  See record tabbed on the left in green in Volume 1 with the applicable month and year.  

* In an October 1985 letter, Dr. Baron wrote, "Due to the severity of pain and spasm, I feel that this patient will most likely be unable to resume his former occupation.  He will be unable to lift heavy objects, sit or stand for prolonged periods of time, bend, stoop or squat.  He may need intermittent out[]patient physical therapy, and may need intermittent admissions to the hospital should symptoms increase in severity. . . . At the present time, [the Veteran] is unable to work."  See record tabbed on the left in green in Volume 1 with the applicable month and year.

* In November 1985, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  There, he wrote he had worked for a tire company doing "sales" from March 1976 to April 1983.  He then worked at another tire company doing "sales" from June 1983 to September 1983.  He indicated he had a high-school education with no other education or training either before or after he became too disabled to work.  See form tabbed on the left in orange in Volume 1 with the applicable month and year.

* A private medical record appears to have been completed around December 1985.  The chiropractor neglected to put a date on the document but noted he had last seen the Veteran in December 1985.  There, he wrote the Veteran was unable to stand, walk, or ride for any long periods of time and that any type of activity incited pain.  See record tabbed on the left in green in Volume 3 with the applicable month and year.  

* A January 1986 examination by Dr. Schwerha shows that the Veteran reported he could walk various distances before pain and was advised not to lift.  The Veteran also reported being able to drive a car and do independent acts of daily living.  The Veteran stated he could sit for about a half hour, stand for about a half hour, and walk for about an hour at a time.  Dr. Schwerha noted the Veteran had no trouble dressing and getting on and off the examining table.  He also noted the Veteran had "no trouble walking in or out or around the office."  He provided clinical findings relating to his physical examination of the Veteran's lumbar spine.  (The examiner noted the Veteran had loss of vision in the right eye.  The Veteran is not service connected for the right eye in the 1980s.)  Dr. Schwerha concluded, "There is no doubt that this individual does have some disability due to his chronic back condition and loss of vision in the right eye.  I feel that he is not a candidate for any kind of heavy or medium physical labor.  His occupation was basically that of a salesman[,] and I feel there are many types of selling positions he could hold at the present time, providing his condition does not deteriorate."  See record tabbed on the left in green in Volume 3 with the applicable month and year.  

* Dr. El-Attrache wrote several letters on behalf of the Veteran in May 1986 and June 1986, and these letters provide essentially the same facts.  He wrote the Veteran was 46 years old with chronic low back pain, which "prevent[ed] him from traveling long distances and sitting in a car or in one position for more than an hour at a time."  Dr. El-Attrache stated the Veteran was unable to perform duties as a travel salesman for the tire company.  He concluded the Veteran was "permanently disabled."  See record tabbed on the left in green in Volume 3 with the applicable month and year. 

* Most of the 1980 medical records are in Volumes 1 and 3 of the claims file.  Some of the records in Volume 3 are duplicative of records in Volume 1.  While the Board has laid out some of the more relevant facts, it asks you review the entire record.

Based on your review of the record, please answer the following questions:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected low back disability, alone, precluded him from obtaining and maintaining substantially gainful employment of any type, based on his educational and occupational background at around the time of his 1985 claim for individual unemployability to August 1988?  When providing the opinion, please do not consider the Veteran's nonservice-connected disabilities or his age.  

(ii) If you find the Veteran is capable of obtaining and maintaining substantially gainful employment of any type, based on his educational and occupational background at around the time of his 1985 claim for individual unemployability to August 1988, please provide an example or examples of the types of jobs he could obtain and maintain at that time.

A complete rationale should accompany all opinions expressed.

2.  After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The social and industrial report should be returned to the examiner if deficient in any manner.  

3.  The RO should obtain the Veteran's permission so that it may contact the Veteran's employer and a former supervisor where he worked from approximately January 2000 to September 2005 for the following records and information (see below * for information pertaining to how to contact the former employer and one supervisor who is no longer with the company):

(i) Information, to include the circumstances of his leaving the company in 2005 (the RO should have the company complete a VA Form 21-4192, Request for Employment Info in Connection with Claim for Disability Benefits; and

(ii) The name of the Veteran's supervisor(s) during his employment from approximately 1999 to 2005.  (There should be more than one supervisor, as the Veteran has stated he had more than one supervisor, see December 24, 2002, Attachment to VA Form 9 ("The [V]eteran states that he presently works, but that his former boss made special accommodations because of his health status, and his current boss is unaware of the specifics of his medical condition but has not modified his work requirements.")); 

The Veteran is asked to cooperate in this development.  See 38 C.F.R. § 3.159(c)(1)(i) & (ii) (providing that the claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians and must authorize the release of existing records).

*The Board notes that while the Veteran has stated he has no contact information for this company, the Board was able to find the website for the business.  Because the name of the business is in the website, the Board will not cite to it (for privacy reasons), but if the RO does a search for the name of the company with the letters and the number, it will find it, and there is contact information there.

*The Board also notes that the Veteran reported that one of his supervisors during his employment was a man by the name of BP (The "B" initial is a nickname), who was forced out of the company in 2003.  See April 19, 2012 letter from Veteran's representative on page 3 at "1."  The Veteran's representative noted that the Veteran no longer had contact information for BP.  The Board was able to find a website with contact information for this individual.  The website includes the person's name, BP (as provided by the Veteran on page 3 at "1."), so the Board will provide part of the website where it puts only the first letter of the first and last name (which has a hyphen in between the two names) to allow privacy, but this will help the RO find the site: http://www.b___-p_____.com/.

4.  Once the RO has the name(s) of the supervisor(s), it should contact each supervisor and ask the supervisor about the circumstances of the Veteran's employment from approximately 2000 to 2005.  Specifically, the supervisors should be asked the following questions:

(i) Were there special or unique accommodations made for the Veteran that were not available to other employees with similar jobs and/or job experience?  If so, please provide specific examples of the accommodations made.

(ii) From 1999 to 2005, how were sales people paid?  For example, were they paid hourly?  Were they paid on commission alone?  Were they paid by a combination of these?

(iii) Was the Veteran provided a different form of payment for his sales than others with similar jobs and/or job experience?

The RO should make the same reasonable attempts to obtain these answers as VA is required to in connection with claims not held by federal government agency.  See 38 C.F.R. § 3.159(c)(1).

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the claims for entitlement to a TDIU prior to August 12, 1988 and from January 15, 2000, to September 16, 2005.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

